     Case 4:20-cv-00980-KPJ Document 30 Filed 04/12/21 Page 1 of 1 PageID #: 222




                           IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

     PAUL V. MORINVILLE,                             §
                                                     §
           Plaintiff,                                §
                                                     §
     v.                                              §    Civil Action No. 4:20-cv-980-ALM-KPJ
                                                     §
     OVERWATCH DIGITAL HEALTH,                       §
     INC., et al.,                                   §
                                                     §
           Defendants.                               §

                                                 ORDER

           Pending before the Court is Plaintiff Paul V. Morinville’s (“Plaintiff”) Request for

    Permission to File Electronically (the “Motion”) (Dkt. 27), wherein Plaintiff requests leave to file

    electronically under Local Rule CV-5(a)(2)(B) and that the Clerk of Court create an account

    allowing such on his behalf. Plaintiff represents, “Due to family health issues, I have had to stay

.   in Georgetown, TX to care for my parents and mail forwarding is causing delays and service

    problems.” See Dkt. 27.

           While the Court is sympathetic to Plaintiff’s personal circumstances, upon consideration,

    the Court finds the Motion (Dkt. 27) is hereby DENIED.

            So ORDERED and SIGNED this 12th day of April, 2021.




                                                   ____________________________________
                                                   KIMBERLY C. PRIEST JOHNSON
                                                   UNITED STATES MAGISTRATE JUDGE




                                                     1
